Bell, Chief Judge.
This is a suit for breach of contract brought in the State Court of DeKalb County. The defendant was a nonresident and personal jurisdiction was attempted under the Georgia Long Arm Statute on the basis that defendant transacted business within this state. Code Ann. § 24-113.1 (a). Defendant moved to dismiss for lack of personal jurisdiction and improper venue. After a hearing on the motion, the trial court dismissed the complaint on both grounds. Plaintiff has appealed.
Plaintiff admits and the evidence demands the conclusion that the venue in this case was improper as no business contacts between the parties were ever shown to have occurred in DeKalb County. The Long Arm Statute provides that venue for claims or causes of action shall lie in any county wherein the business was transacted. Code Ann. § 24-116. Therefore, we must affirm this judgment.

Judgment affirmed.


Shulman and Birdsong, JJ., concur.